Citation Nr: 1510721	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  08-14 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected disease or injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1976 to January 1979.  He had service with the Army National Guard of Alabama from March 1979 to October 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied the application to reopen the claim of service connection for spondylitis, C-5 vertebrae.  In a March 2012 Board decision, the claim was reopened and remanded.  In April 2013, the Board remanded the matter again for development.


FINDINGS OF FACT

1. A cervical spine disability did not manifest in service or within one year after separation from service and is unrelated to service.

2. A cervical spine disability was not caused or aggravated by service-connected disease or injury.


CONCLUSIONS OF LAW

1. A cervical spine disability was not incurred in or aggravated by service, and it is not presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

2. A cervical spine disability was not proximately due to, the result of, or aggravated by a service connected disease or injury.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

The duty to notify was satisfied in this case by 2004, 2012, 2013 letters.  The claim was last readjudicated in January 2014.

VA has also fulfilled its duty to assist.  VA obtained the Veteran's service treatment records and identified post-service treatment records.  During the appeal period, VA provided the Veteran with relevant examinations, particularly in March 2012.  The examination was adequate, but the medical opinion was not; thus, the Board remanded the matter for an addendum opinion in April 2013.  The December 2013 VA examiner reviewed the Veteran's claims file and considered the Veteran's reported history, and provided a well-reasoned analysis to support any conclusions with respect to both direct and secondary service connection theories.  Therefore, the Board finds that VA has obtained an adequate medical opinion in conjunction with the claim and therefore substantially complied with the Board's previous remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Given the above, no further action related to the duties to notify and assist is required in this case.  

Service Connection Regulations and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  This latter provision was added as part of an amendment intended conform VA regulations to Allen v. Brown, 7 Vet. App. 439 (1995), and also limited the circumstances in which VA would concede aggravation.  See 71 Fed. Reg. 52,744  (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)).  As the new regulation, which took effect on October 10, 2006, after the Veteran filed his claim, is more restrictive, the former regulation is applicable.  In any event, even when considering aggravation, the result is the same.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011). 

This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34.  A lay person is competent to report on the onset and continuity of his symptomatology.  Kahana, 24 Vet. App. at 438.  Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316 ; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Jandreau, 492 F.3d 1367 -77; see also Kahana, 24 Vet. App. at 433 n.4. 

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

The Veteran avers that his cervical spine disability is either directly related to service or secondary to his service-connected low back syndrome with thoracic spine (lumbar spine disability).  

The Veteran has cervical disc disease and spondylosis of C5 as demonstrated by the record.  See March 2012 VA Examination Report.  Service treatment records reveal an August 1977 entry of in-service complaints of a sore neck after physical training.  He had trouble with range of motion and had pain in right lateral bending of his head.  There was no trauma to his neck.  His neck was supple without notable swelling or discoloration.  The assessment was strain of the sternocleidomastoid/trapezius muscle.  In November 1976, he complained of back pain; the pain was below his scapula.  In December 1976, he complained of right shoulder pain and had a strain in his right deltoid.  There is another complaint of general back pain in February 1977, indicating tendonitis of his back.  An April 1977 entry states that he had pain in his right mid thoracic region.  In September 1977, he had complaints of back problems, specifically his thoracic back (pain) with several episodes of lower back pain.  In February 1978, he complained of lower back pain in the lower back and right scapular area.  In March 1978, the Veteran continued to complain of back pain stemming from unit duties (lifting heavy boxes).  He had a lumbar sprain in the thoracic region.  In May 1978, he was seen numerous times for upper back pain (right side).  In June 1978, the Veteran continued to have back pain in the same area.  He was stated to have chronic mild facet syndrome of the right thoracic spine.  October and December 1978 treatment records reveal chronic right mid-back problems and muscle spasms.  There was notable chronic dysfunction of the right thoracic spine; he was treated with physical therapy.  A December 1978 separation examination showed that the neck and spine were normal.  He stated that he felt good about his health except for his right side of the back.  Essentially, during service, the Veteran's only complaint with respect to his cervical spine was the August 1977 entry of in-service complaints of a sore neck after physical training.  The other documented complaints involve the upper or mid-thoracic region of his back.  The Board notes that these service treatment entries (other than the August 1977 entry) do not indicate any complaints, treatments, or diagnoses of a cervical spine disability.  

The first time on this record where the Veteran demonstrates arthritic cervical changes is in 2001, which is not within the one-year period after separation from service in January 1979.  See September 2001 Physician's Impression of Cervical Spondylosis; September 2001 MRI Studies.  Thus, the Board concludes that the presumptive service connection regulations based upon a showing of a chronic disability are not applicable in this instance.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309; see Walker, 708 F.3d 1331 (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  The record also establishes that cervical arthritis was not "noted" during service and he did not have characteristic manifestations sufficient to identify an arthritic disease entity during service.  

The outcome of this case turns on whether there is a competent and credible link between the current cervical spine disability and an event in service, or alternatively, whether the cervical spine disability has been caused by or aggravated by a service-connected disease or injury.  For the reasons set out below, the Board finds that service connection is not warranted on either a direct or secondary basis.

In summary, the evidence of record demonstrates complaints of cervical or neck pain to a medical professional dating back to the 1990s.  Beginning from the early 2000s, the Veteran's cervical spine disability was manifested by internal degenerative changes and intermittent radicular symptoms which had increased in severity.  He had a cervical fusion surgery in 2009.  The evidence is undisputed that the Veteran had ongoing issues with his cervical spine disability with pain documented since the late 1990s and evidence of degenerative changes in the early 2000s.  The evidence is also undisputed that the Veteran has received extensive treatment for his service-connected lumbar spine disability, oftentimes receiving treatment for both of his mid-back/low-back disability and his cervical spine disability from the same medical practice.  In fact, numerous private treatment records document his treatment from Hughston Orthopaedic Clinic (with Dr. J.D., treating physician).  In particular, a June 2009 letter from Dr. J.D. details this fact that the Veteran has had chronic neck and lower back problems which have limited his activities for some time.  The letter describes a disc herniation at the L4-5 level in February 2008 and further surgery was conducted in August 2008.  Dr. J.D. then stated that the Veteran "has also been diagnosed with multilevel cervical spondylosis with associated chronic neck pain and occipital headaches."  He stated that the Veteran's neck and lower back conditions limit his activities and that the Veteran needed permanent work restrictions.  Treatment records from the private Hughston facility from 2007 to 2009 document treatment for his lower back and neck, though treated separately.  In sum, a review of the post-service treatment records do not reveal evidence of a positive association between the cervical spine disability and an event in service nor does it reveal that the cervical spine disability has any connection (causation or aggravation) to the service-connected lumbar spine disability.

A VA examination and nexus opinion was sought in March 2012.  However, the examiner did not provide sufficient supporting rationale for her opinion finding for a negative nexus.  As a result, an addendum opinion was sought.  In December 2013, the Chief of Administrative Medicine, Dr. S.H., provided a new opinion finding against a nexus to service and finding against secondary service connection (or a relationship between the cervical spine disability and the service-connected back disorder).  He listed several points for his conclusion.  He reviewed the service treatment records and found that they were not demonstrative of the current cervical spine disability.  Those service records revealed a "back pain condition and then multiple visits for muscle sprains" but he explained that these are "distinct from the current C spine degenerative disc condition."  He explained that the private and VA treatment records from the late 1990s and early 200s show that the onset of the symptoms for the current disability was in the late 1990s with MRI imaging confirming as such in the early 2000s, notably to be 20 years after separation from service.  Furthermore, he explained that with respect to the Veteran's lumbar spine and cervical spine disabilities, "these are also separate and distinct based on the evidence.  First, the onset, patterns of symptoms and progression of the conditions do not correlate.  Second, the orientation and angulation of the L spine condition is not sufficiently abnormal enough to cause 'transmission' of effects between the conditions.  It is also interesting to note that the letter of support from Dr. [J.]D support[s] the L spine condition to the service but are silent with respect to the C spine and the service or L spine condition."  Lastly, he noted that the severity of the Veteran's cervical spine disability is consistent with his age and also the duration and physical nature of his post service occupation.  

Based on the above, the Board finds that the evidence weighs against the claim.  The probative value of a medical opinion primarily comes from its reasoning; threshold considerations whether the person opining is suitably qualified and sufficiently informed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this case, the most thoroughly reasoned opinion is that of the December 2013 VA examiner who thoroughly considered the documented complaints of neck pain in service (along with the other entries for the back pain), and diagnoses/treatment during service, post-service medical findings, and the Veteran's history.  After consideration of the pertinent facts, he applied known medical principles to explain his reasoning as to why there was a negative link between the cervical spine disability and service and a negative association, to include causation or aggravation, of the cervical spine as due to his lumbar spine disability.  In rendering his opinion, he highlighted the medical principles he relied upon and the facts significant to support his conclusion.  He also provided an medical explanation of what he attributes to the etiology of the Veteran's current cervical spine disability.  The Board finds that this opinion is consistent with the other medical evidence of record and assigns it high probative value.

The only remaining opinion is that of the Veteran.  To this end, he has submitted numerous statements in support of his claim, to include lay statements from others, and they have been considered by the Board.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Veteran is competent to attest to his experiences of cervical or neck pain, to include the onset and duration of such pain and whether the pain feels more exacerbated by the pain in his back.  However, absent such an opinion by a medical professional in support of a positive association between the cervical spine disability and service or the cervical spine disability being caused by, aggravated, or the result of, the lumbar spine disability, the Veteran's statement alone as to causation and etiology (i.e., that the neck pain he experienced in service later developed into arthritis) are not competent.  The Veteran's testimony as to the development of his cervical disc disease with C5 spondylosis after service and possible relationship to service or a service-connected disease or injury is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau, 492 F.3d at 1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Veteran's testimony in this regard is not competent and, to the extent that it is, the Board finds that the probative value of the specific, thoroughly reasoned opinion of the December 2013 VA examiner is of greater value than the Veteran's more general lay assertions as to the issue of causation and etiology.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a cervical spine disability both on a direct and secondary basis.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan, 573 F.3d at 1287 (Fed. Cir. 2009).


ORDER

Service connection for a cervical spine disorder, to include as secondary to service-connected disease or injury, is denied.




____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


